EXHIBIT 10.17

LOGO [g89769image001.jpg]

 

Re: Award of Transaction Bonus and Amendment to Employment Agreement and
Restricted Stock Award Agreements

Dear John:

In recognition of your past services to Spectrum Brands, Inc. (the “Company”)
and the importance of your past and continued services to the consummation of
the Company’s sale of its global pet supply and aquatic business (the “Pet
Business”), the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has approved (1) an award of a cash bonus payable
to you upon the consummation of that sale and (2) the waiver of the provisions
in agreements evidencing awards to you of restricted stock that would cause you
to forfeit unvested shares as a result of the consummation of the sale. This
letter serves to document the changes approved by the Committee and, upon your
execution of a copy of this letter and as an amendment to the restricted stock
award agreements as described below.

Transaction Bonus

Following the closing of the sale of the Pet Business, but in no event later
than thirty (30) days after that closing, the Company will make a cash payment
to you in the amount of $337,500, less such amounts as the Company is required
by applicable law to withhold.

Amendment to Restricted Stock Agreements

Section 3(b) of each of the restricted stock award agreements between you and
the Company dated April 1, 2005 for 25,000 shares issued in connection with the
execution of your employment agreement and February 1, 2006 are amended in their
entirety to read as follows:

(b) Forfeiture of Shares. Notwithstanding anything contained herein to the
contrary, upon the Employee’s termination of employment with the Company and all
of its subsidiaries and affiliates for any reason other than as a result of the
Company’s disposition of its global pet supply and aquatic business, the
Employee shall forfeit all Shares subject to restrictions that have not lapsed
as of such termination, and the Employee shall have no further rights with
respect to those Shares. Immediately before the Employee’s termination of
employment that results from the Company’s disposition of its global pet supply
and aquatic business, all restrictions remaining on Shares shall lapse. Shares
that are no longer subject to restrictions at the time of the Employee’s
termination shall not be forfeited.



--------------------------------------------------------------------------------

If you have any questions about this letter, please contact Kent Hussey.
Otherwise, please sign a copy of this letter and return the signed copy to Kent
Hussey.

On behalf of the Committee, the Board of Directors, the Company and its
shareholders, I congratulate you on your accomplishments and thank you for your
outstanding service.

Sincerely,

 

/s/    Kent J. Hussey

        Accepted:        

/s/    John A. Heil

     Date:    June 9, 2008

John A. Heil

       